DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Upon further review and consideration, the previously indicated allowable subject matter has been withdrawn and a new non-final office action is set forth below.  

Three different rejections/art interpretations with regard to the components and citations of Lennon ‘496 are being applied and presented below for the purposes of advancing prosecution. For clarity, Applicant’s attention is drawn to the different citations for the male and female coupling elements. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/22 has been entered.


Claim Objections
Claim 1 is objected to because of the following informalities:  Line 13 – replace “female couplings” with --female coupling--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “An operating machine comprising a hydraulic circuit, said machine being equipped with at least one female or male coupling of the connector according to claim 1, and wherein said female or male coupling comprises said first sensor”.  It is not clear how the female or male coupling comprises the first sensor as claim 1 recites that the first sensor is positioned in a first hollow element which is applied directly to an external surface of the male or female coupling.  It is also not clear what Applicant is further defining from claim 1 as claim 15 appears to recite the same limitations as claim 1.  As it is not clear what Applicant is claiming, Examiner is interpreting as best understood that as long as there is a first sensor, this claim limitation has been met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 11 recites “An integrated system comprising at least one female or male coupling of the connector according to claim 1…”  Claim 11 recites an integrated system comprising at least one female or male coupling of the connector of claim 1 therefore claim 11 fails to include all of the limitations of claim 1 upon which claim 11 depends as claim 1 recites a hydraulic connector which comprises both a female and a male coupling and not at least one female or male coupling.  It is therefore not clear how claim 11 can only comprise part of what is recited in claim 1 and not include all of the limitations of claim 1.  As best understood, Examiner is interpreting that the claim is reciting the whole of the hydraulic connector of claim 1 and not just a part of claim 1.

Claims 12, 13 and 17-19 are rejected herein due to their dependency on claim 11. 

Claim 14 recites “An integrated system comprising at least one female or male coupling of the connector according to claim 1, the integrated system further comprising a communication unit, wherein said communication unit and at least one of said first and second sensors is configured to communicate with each other to allow at least the transmission of said parameters and/or values from said first and/or second sensor to said communication unit”.  Claim 14 recites an integrated system comprising at least one female or male coupling of the connector of claim 1 therefore claim 14 fails to include all of the limitations of claim 1 upon which claim 14 depends as claim 1 recites a hydraulic connector which comprises both a female and a male coupling and not at least one female or male coupling.  This appears to be further evidenced by the recitation “to allow at least the transmission of said parameters and/or values from said first and/or second sensor to said communication unit” wherein, in certain cases, both the first and second sensors can transmit to the communication unit therefore both male and female couplings would be required as a part of the integrated system as each of the first and second sensors are located on respective female and male couplings.  It is therefore not clear how claim 14 can only comprise part of what is recited in claim 1 and not include all of the limitations of claim 1  As best understood, Examiner is interpreting that the claim is reciting the whole of the hydraulic connector of claim 1 and not just a part of claim 1..

Claims 15 and 16 both recite “An operating machine comprising a hydraulic circuit, said machine being equipped with at least one female or male coupling of the connector according to claim 1…”  Claims 15 and 16 recite an operating machine comprising at least one female or male coupling of the connector of claim 1 therefore claims 15 and 16 fail to include all of the limitations of claim 1 upon which these claims depend as claim 1 recites a hydraulic connector which comprises both a female and a male coupling and not at least one female or male coupling.  It is therefore not clear how claims 15 and 16 can only comprise part of what is recited in claim 1 and not include all of the limitations of claim 1  As best understood, Examiner is interpreting that the claims are reciting the whole of the hydraulic connector of claim 1 and not just a part of claim 1..

Claim 20 recites “A tool comprising a first hydraulic circuit configured to be operatively connected to a second hydraulic circuit corresponding to a main operating machine, said tool being equipped with at least one female or male coupling of the hydraulic connector according to claim 1”.  Claim 20 recites a tool being equipped with at least one female or male coupling of the hydraulic connector of claim 1 therefore claim 20 fails to include all of the limitations of claim 1 upon which claim 20 depends as claim 1 recites a hydraulic connector which comprises both a female and a male coupling and not at least one female or male coupling.  It is therefore not clear how claim 20 can only comprise part of what is recited in claim 1 and not include all of the limitations of claim 1  As best understood, Examiner is interpreting that the claim is reciting the whole of the hydraulic connector of claim 1 and not just a part of claim 1..

Claim 21 is rejected herein due to its dependency on claim 20. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennon U.S. Patent Application Publication No. 2017/0089496 A1.

With regard to claim 1, Lennon discloses a hydraulic connector for hydraulic circuits comprising:
a female coupling (at 12) and a male coupling (at 16) which are configured to directly couple with and decouple from each other, wherein a mutual connection of said female and male couplings facilitates flow of a fluid between said female and male couplings (as seen in Figure 1, where the connection between 12 and 16 would facilitate fluid flow between the female and male couplings),
a first hollow element (at 80 – see Figure 5 and paragraph 36, lines 13-15) applied directly to an external surface of said male or female coupling to define a first inner space (inner space within 80),
a first sensor (at 50B) positioned in said first inner space formed by said first hollow element, the first sensor being configured to detect and electronically transmit signals corresponding to working and/or operating parameters and/or values of said connector to a receiver (paragraph 31, lines 4-7 and paragraph 29, lines 3-7); and
a second hollow element (at 80 – see Figure 5 and paragraph 36, lines 13-15, wherein the fitting can have more than one sensor device – paragraph 67, lines 11-13) applied directly to an external surface of the other of said male and female couplings to define a second inner space (inner space within 80), a second sensor (at 50) positioned in said second inner space formed by said second hollow element, and the second sensor configured to detect working and/or operating parameters and/or values of said connector (paragraph 31, lines 4-7).

With regard to claim 3, Lennon discloses wherein said first sensor is configured to detect whether said male and female couplings are connected correctly (paragraph 31, lines 6-7).

With regard to claim 5, Lennon discloses wherein said first sensor is configured to detect at least one of the following parameters: absence or presence of fluid flow between said male and female couplings, pressure value of said fluid inside said connector, temperature value of said fluid inside said connector, and total time of presence of fluid between said male and female couplings (paragraph 31, lines 4-7 and note that different types of sensors can be used - see paragraph 32, lines 54-57).

With regard to claim 9, Lennon discloses wherein either one of said first and second sensors is configured to detect a pressure of said fluid inside said connector and an absence of connection between said male and female couplings (paragraph 31, lines 6-7 and note that the sensor can be a pressure sensor - see paragraph 32, lines 54-57).

As best understood by Examiner, with regard to claim 11, Lennon discloses an integrated system comprising at least one female or male coupling of the connector according to claim 1 (see the rejection of claim 1 above), the integrated system further comprising a communication unit (at 120) including the receiver (at 100), wherein said communication unit and said first sensor are configured to communicate with each other to allow at least the transmission of said parameters and/or values from said first sensor to said communication unit (paragraph 53, lines 1-3 and 18-21).

As best understood by Examiner, with regard to claim 12, Lennon discloses wherein said communication unit and said first sensor are configured to communicate with each other via a wireless network (paragraph 53, lines 18-21 and paragraph 29, lines 3-7).

As best understood by Examiner, with regard to claim 13, Lennon discloses wherein said communication unit (at 120) is configured to perform a comparison between the parameters and/or values detected by said first and/or second sensor and corresponding predetermined parameters and/or values and to generate an alarm signal if differences between detected parameters and/or values and the predetermined parameters and/or values are higher than predetermined tolerances (paragraph 57, lines 22-27 and 30-36 and paragraph 71, lines 11-15).

As best understood by Examiner, with regard to claim 14, Lennon discloses an integrated system comprising at least one female or male coupling of the connector according to claim 1 (see the rejection of claim 1 above), the integrated system further comprising a communication unit (at 120), wherein said communication unit and at least one of said first and second sensors is configured to communicate with each other to allow at least the transmission of said parameters and/or values from said first and/or second sensor to said communication unit (paragraph 53, lines 1-3 and 18-21).

Claim(s) 1, 3, 5, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennon U.S. Patent Application Publication No. 2017/0089496 A1.

With regard to claim 1, Lennon discloses a hydraulic connector for hydraulic circuits comprising:
a female coupling (at 14) and a male coupling (at 16) which are configured to directly couple with and decouple from each other, wherein a mutual connection of said female and male couplings facilitates flow of a fluid between said female and male couplings (as seen in Figure 1, where the connection between 14 and 16 would facilitate fluid flow between the female and male couplings),
a first hollow element (at 80 – see Figure 5 and paragraph 36, lines 13-15) applied directly to an external surface of said male or female coupling to define a first inner space (inner space within 80),
a first sensor (at 50B) positioned in said first inner space formed by said first hollow element, the first sensor being configured to detect and electronically transmit signals corresponding to working and/or operating parameters and/or values of said connector to a receiver (paragraph 31, lines 4-7 and paragraph 29, lines 3-7); and
a second hollow element (at 80 – see Figure 5 and paragraph 36, lines 13-15, wherein the fitting can have more than one sensor device – paragraph 67, lines 11-13) applied directly to an external surface of the other of said male and female couplings to define a second inner space (inner space within 80), a second sensor (at 50) positioned in said second inner space formed by said second hollow element, and the second sensor configured to detect working and/or operating parameters and/or values of said connector (paragraph 31, lines 4-7).

With regard to claim 3, Lennon discloses wherein said first sensor is configured to detect whether said male and female couplings are connected correctly (paragraph 31, lines 6-7).

With regard to claim 5, Lennon discloses wherein said first sensor is configured to detect at least one of the following parameters: absence or presence of fluid flow between said male and female couplings, pressure value of said fluid inside said connector, temperature value of said fluid inside said connector, and total time of presence of fluid between said male and female couplings (paragraph 31, lines 4-7 and note that different types of sensors can be used - see paragraph 32, lines 54-57).

With regard to claim 9, Lennon discloses wherein either one of said first and second sensors is configured to detect a pressure of said fluid inside said connector and an absence of connection between said male and female couplings (paragraph 31, lines 6-7 and note that the sensor can be a pressure sensor - see paragraph 32, lines 54-57).

As best understood by Examiner, with regard to claim 11, Lennon discloses an integrated system comprising at least one female or male coupling of the connector according to claim 1 (see the rejection of claim 1 above), the integrated system further comprising a communication unit (at 120) including the receiver (at 100), wherein said communication unit and said first sensor are configured to communicate with each other to allow at least the transmission of said parameters and/or values from said first sensor to said communication unit (paragraph 53, lines 1-3 and 18-21).

As best understood by Examiner, with regard to claim 12, Lennon discloses wherein said communication unit and said first sensor are configured to communicate with each other via a wireless network (paragraph 53, lines 18-21 and paragraph 29, lines 3-7).

As best understood by Examiner, with regard to claim 13, Lennon discloses wherein said communication unit (at 120) is configured to perform a comparison between the parameters and/or values detected by said first and/or second sensor and corresponding predetermined parameters and/or values and to generate an alarm signal if differences between detected parameters and/or values and the predetermined parameters and/or values are higher than predetermined tolerances (paragraph 57, lines 22-27 and 30-36 and paragraph 71, lines 11-15).

As best understood by Examiner, with regard to claim 14, Lennon discloses an integrated system comprising at least one female or male coupling of the connector according to claim 1 (see the rejection of claim 1 above), the integrated system further comprising a communication unit (at 120), wherein said communication unit and at least one of said first and second sensors is configured to communicate with each other to allow at least the transmission of said parameters and/or values from said first and/or second sensor to said communication unit (paragraph 53, lines 1-3 and 18-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennon.

With regard to claim 1, Lennon discloses a hydraulic connector for hydraulic circuits comprising:
a female coupling (at 14) and a male coupling (at 12) which are configured to directly couple with and decouple from each other (see Figure 2), wherein a mutual connection of said female and male couplings facilitates flow of a fluid between said female and male couplings (via the pipes 16, 16),
a first hollow element (at 80 – see Figure 5) applied directly to an external surface of said male or female coupling to define a first inner space (space within 80), and
a first sensor (at 50B) positioned in said first inner space formed by said first hollow element, the first sensor being configured to detect and electronically transmit signals corresponding to working and/or operating parameters and/or values of said connector to a receiver (paragraph 31, lines 4-7 and paragraph 29, lines 3-7).
While Lennon teaches that the fitting could include a second sensor affixed to the coupling to detect working and/or operating parameters and/or values to process additional parameters for the connector (paragraph 67, lines 11-13), Lennon only discloses that a separately attached sensor would be separately applied to the fluid fitting and/or the connected pipe/tube (paragraph 67, lines 4-6) and not to the female coupling and the male coupling.  Lennon further teaches that a sensor carrier with a sensor can be applied directly to an exterior of the coupling body, drive ring and/or pipe (paragraph 36, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second sensor affixed to the other of the female or male coupling as it would be obvious to try different configurations for where to place the first and second sensors based on what working and/or operating parameters and/or values were needed for the system in which the hydraulic connector was being utilized.

With regard to claim 3, Lennon discloses wherein said first sensor is configured to detect whether said male and female couplings are connected correctly (paragraph 31, lines 6-11 where the sensor would note if the connection was made, i.e., fully set).

With regard to claim 5, Lennon discloses wherein said first sensor is configured to detect at least one of the following parameters: absence or presence of fluid flow between said male and female couplings, pressure value of said fluid inside said connector, temperature value of said fluid inside said connector, and total time of presence of fluid between said male and female couplings (paragraph 31, lines 4-7 and note that different types of sensors can be used - see paragraph 32, lines 54-57).

With regard to claim 9, Lennon discloses wherein either one of said first and second sensors is configured to detect a pressure of said fluid inside said connector (paragraph 32, lines 54-57) and an absence of connection between said male and female couplings (paragraph 31, lines 6-11 where the sensor would note if the connection was made, i.e., fully set).

As best understood by Examiner, with regard to claim 11, Lennon discloses an integrated system comprising at least one female or male coupling of the connector according to claim 1 (see the rejection of claim 1 above), the integrated system further comprising a communication unit (at 120) including the receiver (at 100), wherein said communication unit and said first sensor are configured to communicate with each other to allow at least the transmission of said parameters and/or values from said first sensor to said communication unit (paragraph 53, lines 1-3 and 18-21).

As best understood by Examiner, with regard to claim 12, Lennon discloses wherein said communication unit and said first sensor are configured to communicate with each other via a wireless network (paragraph 53, lines 18-21 and paragraph 29, lines 3-7).

As best understood by Examiner, with regard to claim 13, Lennon discloses wherein said communication unit (at 120) is configured to perform a comparison between the parameters and/or values detected by said first and/or second sensor and corresponding predetermined parameters and/or values and to generate an alarm signal if differences between detected parameters and/or values and the predetermined parameters and/or values are higher than predetermined tolerances (paragraph 57, lines 22-27 and 30-36 and paragraph 71, lines 11-15).

As best understood by Examiner, with regard to claim 14, Lennon discloses an integrated system comprising at least one female or male coupling of the connector according to claim 1 (see the rejection of claim 1 above), the integrated system further comprising a communication unit (at 120), wherein said communication unit and at least one of said first and second sensors is configured to communicate with each other to allow at least the transmission of said parameters and/or values from said first and/or second sensor to said communication unit (paragraph 53, lines 1-3 and 18-21).

Claim(s) 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennon in view of Suresh U.S. Patent No. 6,450,553.

As best understood by Examiner, with regard to claim 15, Lennon discloses the connector according to claim 1 (see rejection above) which is a fluid fitting but does not expressly disclose that the connector is used in an operating machine comprising a hydraulic circuit.  Suresh teaches a similar connector (see Figure 4) comprising a female and male coupling as part of a fluid fitting which is used in an operating machine (such as in an airplane) comprising a hydraulic circuit to couple hydraulic lines to convey fluids (column 1, lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connector of Lennon to be utilized in the system of Suresh to achieve the predictable result of coupling hydraulic lines to convey fluids. 

As best understood by Examiner, with regard to claim 16, Lennon discloses the connector according to claim 1 (see rejection above) which is a fluid fitting but does not expressly disclose that the connector is used in an operating machine comprising a hydraulic circuit.  Suresh teaches a similar connector (see Figure 4) comprising a female and male coupling as part of a fluid fitting which is used in an operating machine (such as in an airplane) comprising a hydraulic circuit to couple hydraulic lines to convey fluids (column 1, lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connector of Lennon to be utilized in the system of Suresh to achieve the predictable result of coupling hydraulic lines to convey fluids. 

As best understood by Examiner, with regard to claim 17, Lennon discloses the integrated system according to claim 13 (see rejection above) including a connector which is a fluid fitting but does not expressly disclose that the integrated system is used in an operating machine (such as in an airplane) comprising a hydraulic circuit.  Suresh teaches a similar connector (see Figure 4) comprising a female and male coupling as part of a fluid fitting which is used in an operating machine comprising a hydraulic circuit to couple hydraulic lines to convey fluids (column 1, lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the integrated system and connector of Lennon to be utilized in the system of Suresh to achieve the predictable result of coupling hydraulic lines to convey fluids. 

As best understood by Examiner, with regard to claim 18, Lennon in view of Suresh disclose a control unit (at 120) with an operator interface (paragraph 53, line 17), wherein said control unit and said communication unit are configured to communicate with each other (paragraph 53, lines 19-21).

As best understood by Examiner, with regard to claim 19, Lennon in view of Suresh disclose wherein communications between said control unit and/or said communication unit enables verification of said parameters and/or values by an operator through said interface (paragraph 53, lines 10-17).

As best understood by Examiner, with regard to claim 20, Lennon discloses the connector according to claim 1 (see rejection above) which is a fluid fitting but does not expressly disclose that the connector is used as part of a tool comprising first and second hydraulic circuits corresponding to a main operating machine.  Suresh teaches a similar connector (see Figure 4) as part of a fluid fitting which is used in an operating machine (where the connector is part of the tool in the operating machine, such as in an airplane, that connects the hydraulic circuits) comprising multiple hydraulic circuits to couple hydraulic lines to convey fluids (column 1, lines 9-13).

As best understood by Examiner, with regard to claim 21, Lennon in view of Suresh disclose an operating machine-tool system (aerospace system) comprising the main operating machine (such as an airplane) and the tool according to claim 20 (see rejection above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 9 and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Curlett, Fernandes, and Hoffman are being cited to show other examples of general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679